PRECEDENTIAL

   IN THE UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 12-1516
                    _____________

           UNITED STATES OF AMERICA,

                           v.

                  DURRELL SMITH,

                                              Appellant.
                    _____________

     On Appeal from the United States District Court
              for the District of New Jersey
                 (D.C. Crim. No. 10-704)
       District Judge: Honorable Mary L. Cooper
                     _____________

                 Argued: May 15, 2013
                    _____________

Before: SLOVITER, FUENTES, and ROTH, Circuit Judges

            (Opinion Filed: August 6, 2013)
                   _____________




                           1
Kevin F. Carlucci, Esq. [ARGUED]
Office of the Federal Public Defender
1002 Broad Street
Newark, New Jersey 07102

Attorneys for Appellant Durrell Smith

Steven G. Sanders, Esq. [ARGUED]
Office of the United States Attorney
970 Broad Street
Newark, New Jersey 07102

Attorney for Appellee United States of America
                      _____________

                 OPINION OF THE COURT
                      _____________

FUENTES, Circuit Judge:

        At Durrell Smith’s trial for threatening federal officers
with a gun, the Government sought to establish that two years
earlier Smith had been observed dealing drugs at the same
location as the charged assault. Smith objected, arguing that
the relevance of the drug deal to the gun crime requires an
inference that because Smith was a drug dealer in the past he
must have been a drug dealer on the day in question. The
District Court overruled Smith’s objection and permitted
evidence about the earlier drug sale. Smith was convicted
and sentenced to 30 years in prison.

       We conclude that the evidence of Smith’s drug
distribution, two years before the incident for which he was




                               2
on trial, violates our long-standing requirement that, when
seeking to introduce evidence of prior bad acts under Rule
404(b), the proponent must set forth “a chain of logical
inferences, no link of which can be the inference that because
the defendant committed . . . offenses before, he therefore is
more likely to have committed this one.” United States v.
Sampson, 980 F.2d 883, 887 (3d Cir. 1992) (emphasis added).
We therefore reverse the District Court’s evidentiary ruling,
vacate Smith’s conviction as to Counts 1 and 2 of the
Indictment, and remand for a new trial.

I.    Factual and Procedural Background

      A.     The September 2010 Incident

        On September 1, 2010, FBI Agent Michael Alerassool
and three other officers were conducting surveillance in an
unmarked car with tinted windows on the corner of
Brunswick and Parkhurst Streets, as part of an ongoing drug
activity investigation in Newark. Most people in the vicinity
scattered when the vehicle arrived on the street, but
Alerassool observed Appellant Durrell Smith through the car
window, standing his ground across the street and staring into
the vehicle.

       Smith then disappeared from Alerassool’s sight but
returned about one minute later, walking at a regular pace
towards the car. As Smith passed under a street lamp,
Alerassool noticed that he had a handgun in his right hand,
“pointing [the gun] kind of at a downward angle,” about
seven inches from his right thigh. App. 115. Smith then
began to rotate his shoulder to face the officers as he
approached the vehicle. Alerassool called out to the others in




                              3
the car that Smith had a gun, and Smith was arrested before
he could get any closer. The officers recovered a CF-380
semi-automatic handgun from Smith’s person but there is no
contention that drugs were found on Smith on that day.

       The next day, Smith was interviewed by Newark
Police Detective Raul Diaz. Smith waived his Miranda rights
and confessed that he had been on the corner of Brunswick
and Parkhurst the night before and that he had a gun.
However, Smith denied that the gun belonged to him.
Moreover, Smith claimed that he retrieved the gun in self-
defense because, although he did not know who was in the
car, he feared for his life given that there had been a shooting
nearby two weeks prior involving a similar car.

       B.     The Government’s Rule 404(b) Motion

       Smith, a convicted felon, was indicted on three counts:
(1) threatening a federal officer in violation of 18 U.S.C.
§§ 111(a)(1) & (b); (2) using and possessing a firearm in
furtherance of a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(A)(ii); and (3) unlawful possession of a firearm
by a convicted felon, in violation of 18 U.S.C. § 922(g).

        Before trial, the Government moved in limine to admit
evidence under Rule 404(b) of the Federal Rules of Evidence
that, two years prior to his arrest, Smith had engaged in a
drug transaction on the same street corner. The Government
noted that the “case boils down to” Smith’s motivation in
retrieving the gun because Smith claimed that he retrieved it
in self-defense, and that the evidence would rebut that theory
by establishing that Smith had a motive to assault the people
in the vehicle. App. 40. Specifically, the evidence would




                               4
show that Smith “has a history of selling heroin on this
corner,” which, along with evidence that “drug dealers often
leave the guns in a stash and the drugs in a different stash”
and that drug dealers use weapons, would prove that Smith
wanted to assault the officers to protect “his drug turf . . . that
particular night.” App. 44, 46. Smith objected, arguing that
this line of reasoning violated Rule 404(b)’s prohibition on
evidence about a defendant’s character, used to show his
propensity to act in accordance with that character. The
District Court deferred ruling on the motion.

        After concluding its initial presentation of the
evidence, the Government renewed its motion, again arguing
that the evidence of the 2008 drug deal was necessary to show
that Smith’s reason to assault the officers was to protect his
turf. The Government framed its argument as “this defendant
was seen in the past selling drugs at that particular corner,
which shows that he sells drugs at that corner.” App. 212.
Smith again objected, arguing that the evidence was
impermissible propensity evidence.

        The District Court allowed the evidence, explaining
that it “is important to the Government in order to connect its
proofs that there was an intentional assault.” App. 217. The
Court reasoned that because “the issue that the jury ha[d] to
resolve” was whether Smith’s motivation was “offensive,
rather than merely defensive,” the evidence was admissible to
determine whether Smith acted in self-defense. App. 220.
The Court then correctly recognized that admissibility of Rule
404(b) evidence requires district courts to follow four steps,
as set forth in Huddleston v. United States, 485 U.S. 681, 691
(1988). Analyzing these steps, the District Court concluded
that the evidence was offered for a proper purpose under Rule




                                5
404(b), i.e., “to establish motive;” that the evidence was
relevant under Rule 402; that although the evidence was
“significantly prejudicial” it was not “unfairly prejudicial”
under Rule 403; and that it would give an appropriate limiting
instruction to the jury. App. 221-22.

      C.     The September 2008 Incident

        After this ruling, FBI Agent Michael Brooks testified
that in September 2008 he was conducting an investigation of
drug activity in the same corner in Newark as the one Smith
was arrested on in 2010, when he observed Smith engaging in
a sale of heroin. There were no firearms involved in the 2008
incident.

       The District Court then gave a limiting instruction,
which it repeated after its final charge, explaining that the
testimony “was admitted for limited purposes only,” namely
to “decid[e] whether the defendant had the intent and a
motive to commit the acts charged.” App. 239. The Court
asked the jury not to “consider this evidence as proof that the
defendant has a bad character or any propensity to commit
crimes.” App. 240.

       D.     Closing Arguments, Conviction, and
              Sentence

       The Government began its summation by painting
Smith as a drug dealer with “turf” to protect. App. 338. The
prosecutor twice argued that on the night of September 2010
Smith meant to threaten the people in the car because, even if
the jury believed Smith’s statement that there had been a
shooting two weeks prior, Smith wanted to menace the




                              6
individuals in the car for “the shoot-up of [his] turf.” App.
343. In rebuttal, the Government also asked the jury to think:
“What’s [Smith] doing standing on a corner? There is no
house there, what’s he doing staring at a car? What’s he doing
over there? . . . He’s been on that block before, hasn’t he?
And not just two years ago.” App. 365.

       The jury convicted Smith on all counts. He was
adjudicated a career offender based on the 2008 heroin sale
that was the subject of the 404(b) motion and an unrelated
drug possession charge, and sentenced to consecutive
sentences of 240 months on the assault charge, 84 months on
the use of the gun charge, and 36 months on the felon in
possession charge, for a total of 360 months’ imprisonment.

II.   Analysis

      A.     Rule 404(b) and Standard of Review

        Smith argues that the District Court violated Rule
404(b) of the Federal Rules of Evidence in admitting the
evidence of the 2008 drug deal. 1 Rule 404(b) prohibits
evidence of a crime “to prove a person’s character in order to
show that on a particular occasion the person acted in
accordance with the character.” Fed. R. Evid. 404(b)(1).
However, “[t]his evidence may be admissible for another
purpose, such as proving motive.” Fed. R. Evid. 404(b)(2).
In determining the admissibility of prior bad acts evidence, a
district court must analyze, under the familiar Huddleston

1
        The District Court had jurisdiction over this criminal
case pursuant to 18 U.S.C. § 3231, and we exercise
jurisdiction pursuant to 28 U.S.C. § 1291.




                              7
test, whether the evidence: (1) has a proper evidentiary
purpose under Rule 404(b); (2) is relevant under Rule 402;
(3) is of such probative value as to outweigh the prejudice to
the defendant as required by Rule 403; and (4) is
accompanied by a proper limiting instruction. 485 U.S. at
691. We normally review evidentiary rulings for abuse of
discretion, but we exercise plenary review over “whether
evidence falls within the scope of Rule 404(b).” United
States v. Green, 617 F.3d 233, 239 (3d Cir. 2010); see also
United States v. Lee, 612 F.3d 170, 186 (3d Cir. 2010).

      B.     Whether the Evidence of the 2008 Drug Sale
             Has a Proper Purpose

       To serve a proper Rule 404(b) purpose, evidence must
be “probative of a material issue other than character.”
Huddleston, 485 U.S. at 686. The Government argues that
the evidence of Smith’s 2008 drug deal fits into Rule 404(b)’s
exception for evidence tending to show a defendant’s motive,
because Smith’s 2008 drug dealing shows that Smith had a
motive to threaten individuals at the same corner in 2010: to
protect his “turf.” We agree that motive was relevant in this
case and that the evidence of the 2008 drug sale tends to
establish motive. But that is not the end of the inquiry.

       To meet the first requirement for admissibility, the
proponents of Rule 404(b) evidence must do more than
conjure up a proper purpose—they must also establish a chain
of inferences no link of which is based on a propensity
inference. United States v. Echeverri, 854 F.2d 638, 644 (3d
Cir. 1988); Sampson, 980 F.2d at 886-87; see also 22
CHARLES ALAN WRIGHT & KENNETH W. GRAHAM JR.,
FEDERAL PRACTICE AND PROCEDURE: EVIDENCE § 5239, at




                              8
459 (1978) (“[E]vidence of other crimes can be used to prove
the conduct of a person if the inference to conduct can be
made without the need to infer the person’s character as a step
in the reasoning from the other acts to the conduct in issue.”).
As we explain below, that did not occur here.

        “[T]he line between what is permitted and what is
prohibited under Rule 404(b) is sometimes quite subtle,”
United States v. Murray, 103 F.3d 310, 316 (3d Cir. 1997),
and “despite the recurrence of the issue[], the opinions are
often poorly reasoned and provide little guidance to trial
judges.” WRIGHT & GRAHAM, § 5239 at 427. The problem
stems in part from two competing realities that surround most
Rule 404(b) evidence. On the one hand, proponents of Rule
404(b) evidence will normally be able to conceive of a proper
purpose other than propensity. But if this were sufficient to
admit the evidence, the basic idea embodied by Rule 404(b),
that simply because one act was committed in the past does
not mean that a like act was again committed, would be
threatened. On the other hand, all Rule 404(b) evidence is at
least somewhat prejudicial to the party against whom it is
admitted and will invite the jury to make inferences about his
or her character. This alone cannot lead to exclusion. United
States v. Pettiford, 517 F.3d 584, 590 (D.C. Cir. 2008). We
resolve this inherent tension by requiring that the purpose of
the Rule 404(b) evidence be established without an inference
that the party against whom it is admitted acted in conformity
with whatever the evidence of the prior act says about his or
her character. We therefore do not exclude evidence simply
if it invites character inferences, but only evidence that is
used to prove a person’s character and that invites the
inference that the person acted in conformity with that




                               9
character, and was therefore more likely to have committed
the charged crime.

       The foregoing resolves this case, which presents a
somewhat novel fact pattern. The Government insists that the
evidence of the 2008 drug sale does not say anything about
Smith’s character, but simply provides his motive for the
assault in 2010, “a continuing interest in his turf.” Gov’t Br.
at 30; see also id. at 31 (stating that the Government “never
argued that Smith likely committed the charged assault
because he previously sold drugs,” only that the “prior drug
sale showed [Smith’s] interest in the corner”). The problem
with this line of reasoning is that, for the evidence of the 2008
drug sale to speak to Smith’s motives in 2010, one must
necessarily (a) assume something about Smith’s character
based on the 2008 evidence (that he was then a drug dealer),
and (b) infer that Smith acted in conformity with that
character in 2010 by dealing drugs and therefore had a motive
to defend his turf. This clearly violates Rule 404(b) because
the Government used the 2008 drug deal “to prove [Smith’s]
character [as a drug dealer] in order to show that on a
particular occasion [Smith] acted in accordance with th[at]
character.” Fed. R. Evid 404(b). 2

       Had Smith been observed dealing drugs on that street
corner the morning of the incident, the Government would
have a much stronger case, as it may have argued that the
evidence had the proper purpose of showing a “common

2
       The Government cannot explain how or why Smith
would have “turf” to protect if he were not a drug dealer and
we reject the unpersuasive attempts to separate the concepts
of “turf” and “drug dealer.”




                               10
scheme or plan,” see Rule 404(b)(2), or “as background
information which completes the story of the crime,” Green,
617 F.3d at 249. But, “ordinarily, when courts speak of
‘common plan or scheme,’ they are referring to a situation in
which the charged and the uncharged crimes are parts of a
single series of events.” Gov’t of V.I. v. Pinney, 967 F.2d
912, 916 (3d Cir. 1992). Here, there is no contention that the
2008 drug deal and the 2010 crime were part of a single series
of events. Nor could there be. Moreover, the temporal
separation between the two events, the lack of similarity
between them (in that one involved drugs and no gun and the
other a gun and no drugs), and the isolated nature of the 2008
drug deal, all weaken the force of the evidence standing on its
own, to the point where the jury has to make inferences about
Smith’s character from his 2008 conduct in order to learn
something about Smith’s 2010 motivations from that conduct.
See, e.g., Murray, 106 F.3d at 318 (reversing inclusion of
evidence of a prior uncharged murder in a prosecution for a
different murder in part because the method of the first
murder was different than the second); United States v.
Mayans, 17 F.3d 1174, 1182-83 (9th Cir. 1994) (reversing the
admission of the Rule 404(b) evidence because there was not
a close connection between the past drug deals and the
charged offense).

       That the Government did not explicitly make a
propensity argument does not change the outcome,
particularly given that it did invite the jury to make the
improper inferential leaps at summation with its explicit and
repeated references to Smith’s “turf,” and with the rhetorical
questions: “What’s he doing over there? . . . He’s been on that
block before, hasn’t he? And not just two years ago.” These
circumstances are reminiscent of United States v. Conner,




                              11
where the Seventh Circuit held that evidence of a prior drug
deal was improperly admitted because the Government
repeatedly invited the jury to infer that the defendant had
acted in conformity with the past conduct, noting that it “was
not an ‘isolated incident,’ and not[ing] that the second [act]
corroborated the first [act].” 583 F.3d 1011, 1024 (7th Cir.
2009). The court reasoned that “[t]he implication of the
prosecutor’s argument was that Conner was more likely to
have [committed the charged crime] because he had done so
on other occasions.” Id. at 1024-25. See also Murray, 103
F.3d at 320 (overturning the admission of evidence of a prior
murder because the prosecutor had asked at closing: “Doesn’t
[the prior murder] help establish that this defendant was part
of this conspiracy [for the charged murder]? . . . . [D]oesn’t
that help establish that this defendant is . . . a killer?”).

       Moreover, the cases cited in the Government’s brief
contrast sharply with, and are distinguishable from this case,
as none involved a situation where the jury was required to
make an assumption about the defendant’s character based on
the past act, or to elucidate the defendant’s motive by
assuming that the defendant acted in accordance with that
character when committing the charged crime. See, e.g.,
Green, 617 F.3d at 249-50 (admitting evidence that a
defendant on trial for attempting to buy cocaine had
threatened to kill an informant, as evidence of the informant’s
motive to cooperate); United States v. Sriyuth, 98 F.3d 739
(3d Cir. 1996) (admitting evidence the defendant had sexually
assaulted a kidnapping victim, as it established a motive for
the charged kidnapping). 3

3
       That Smith may have invited the testimony by making
an issue of his lack of motive to assault the officers does not




                              12
        The Government also attempts to narrow the scope of
Rule 404(b) by contending that the “no link” prohibition is
limited to inferences that the defendant committed “the crime
charged,” and posits that because the 2008 act (drug dealing)
is not the same as the act charged (assault), no error occurred.
Gov’t Br. at 30-31 (citing United States v. Himelwright, 42
F.3d 777, 782 (3d Cir. 1994)). But Rule 404(b) is not so
limited. The problem with propensity evidence is that it
“weigh[s] too much with the jury [because it] overpersuade[s]
them as to prejudge one with a bad general record and
den[ies] [the defendant] a fair opportunity to defend against a
particular charge,” without limitations based on whether the
charged and uncharged acts are the same. Michelson v.
United States, 335 U.S. 469, 476 (1948). Limiting the reach
of the Rule as the Government suggests would curtail these
protections in a way that, to our knowledge, no court ever
has. See, e.g., Himelwright, 42 F.3d at 785-86 (holding that
evidence of purchases of weapons was inadmissible in a trial
for a different crime, making threats to postal workers).

       As a final argument, the Government analogizes this
case to a hypothetical situation wherein a defendant is
observed breaking into a vacant lot in order to live there, and
is later prosecuted for threatening an individual who also
attempted to enter that lot. The Government contends that in


eliminate the rule that no link in the chain of logical
inferences may involve a propensity inference. See, e.g.,
Pinney, 967 F.2d at 917 (noting that the “need to dispel an
exculpatory [explanation] implanted by the defense . . . can
fulfill the proper purpose requirement of Rule 404(b)” but
excluding the evidence as a violation of the “no link”
requirement).




                              13
that situation, evidence of the prior breaking and entering
would be admissible to explain the defendant’s motive to
threaten the would-be intruder. But even assuming we agree
with that legal proposition, the hypothetical only highlights
what is different, and dispositive, about this case—the
evidence of the prior breaking and entering does not speak to
the defendant’s character as someone likely to make threats,
and the motive does not hinge on an inference that he acted in
accordance with that character. Additionally, the breaking
and entering evidence fairly “completes the story [of the
crime]” without a propensity inference. Green, 617 F.3d at
249. Here, however, there is no continuous, ongoing conduct
between the 2008 and 2010 acts (that Smith was in jail for
some of the intervening months explains but does not
eliminate the lack of continuity between the two acts).
Moreover, to reach the “motive” purpose from the evidence
of the 2008 drug sale, an inference about Smith’s character
(that he was a drug dealer) and an inference that he acted in
conformance with that character in 2010, are required before
the jury may determine that Smith committed the charged
crime. As a matter of law, then, the evidence of the 2008
drug sale did not have a proper Rule 404(b) purpose.

      C.     The Balancing Required By Rule 403

       We also conclude that the District Court’s balancing of
the prejudicial nature of the evidence against its probative
value warrants reversal. To start, the District Court stated
that the effect of the 2008 drug deal evidence was
“significantly prejudicial” to Smith. App. 221. After this
statement, however, the District Court merely said that “given
the issues in this case, it is not unfairly prejudicial.” App.
222. In light of the significantly prejudicial nature of the




                             14
prior acts evidence, we find this recitation of the third
Huddleston factor insufficient. In particular, the District
Court did not address the diminished probative value of the
evidence of the 2008 drug deal in light of the fact that the
transaction did not involve firearms, or of the fact that the
charged 2010 offense did not involve narcotics. Thus, we
also reverse Smith’s conviction because the District Court’s
Rule 403 reasoning “is not apparent from the record.” United
States v. Sampson, 980 F.2d 883, 889 (3d Cir. 1992). 4

      D.     The Error Was Not Harmless

       The Government finally contends that any error was
harmless because: (1) Smith confessed that he retrieved the
gun to protect himself; (2) his counsel conceded at closing
that Smith carried the gun “in such a way as to discourage the
occupants of the car from ‘messing’ with him”; and (3) Smith
returned to the corner “instead of simply walking away.”

4
       We also find unpersuasive the contention that the
prejudicial effect of the 2008 drug sale evidence is diminished
because the crime charged was more serious. If that was the
proper rubric of analysis, defendants on trial for the most
serious crimes would be exposed to a broader universe of
Rule 404(b) evidence than defendants on trial for mundane
offenses, a result we cannot square with the text or purpose of
the Rule. United States v. Gilbert, a case which the
Government contends supports a contrary conclusion, only
spoke of the comparative prejudicial effect of two sets of
proffered Rule 404(b) evidence, it did not involve weighing
the prejudicial effect of Rule 404(b) evidence against the
crime charged based on their relative seriousness. 229 F.3d
15 (1st Cir. 2000).




                              15
Gov’t Br. at 37. We disagree. Smith’s counsel’s statements
at summation are not evidence. More importantly, evidence
that Smith returned to the street corner rather than walking
away and that he wanted to protect himself, while certainly
probative of Smith’s motives, is hardly enough to convince us
that “it is highly probable that the error did not contribute to
the judgment.” United States v. Helbling, 209 F.3d 226, 241
(3d Cir. 2000) (internal quotation omitted). Indeed, the
District Court characterized the totality of the evidence
without the 2008 drug sale as establishing “fairly innocent . . .
circumstances.” App. 219. Accordingly, the error was not
harmless. 5

       III.   Conclusion

       For the foregoing reasons, we reverse the District
Court’s admission of the evidence of the 2008 drug sale,
vacate Smith’s conviction as to Counts 1 and 2 and his
sentence in its entirety, 6 and remand the case for a new trial. 7


5
       Nor are we convinced that the curative instruction is
sufficient to permit us to overlook the error. We credit
Smith’s contention that, had the District Court tailored the
instruction to the specific facts of this case, it would have
discovered that the “motive” purpose of the 2008 evidence
was infused with improper propensity inferences.
6
       We vacate Smith’s sentence in its entirety so that the
District Court may “reconstruct the sentencing architecture
upon remand.” United States v. Davis, 112 F.3d 118, 122 (3d
Cir. 1997).




                               16
7
       Smith also moved to strike from the Indictment
reference to the fact that the gun retrieved in 2010 had an
obliterated serial number, and the District Court denied the
motion. We have carefully considered Smith’s arguments
with respect to this motion on appeal, and conclude that they
are meritless. Accordingly, we affirm the District Court’s
evidentiary ruling with respect to that motion.




                             17